                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Fred W. Holland, M.D.,                                      Case No. 3:18CV490

                        Plaintiff

               v.                                            ORDER

Mercy Health, et al.,

                        Defendants


       This is an employment-discrimination case under Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e, et seq.; the Civil Rights Act of 1866, 42 U.S.C. § 1981; similar state-

law provisions; and Ohio tort law.

       Plaintiff Fred Holland is a white cardiothoracic surgeon who worked at defendant Mercy

Health St. Vincent Medical Center (St. Vincent’s) in Toledo from 2013 through 2017.

       He alleges that a group of Pakistani-born doctors at St. Vincent’s, led by defendants

Fayyaz Hashmi and Imran Andrabi, schemed to deprive him of patient referrals because he was

white and not from Pakistan. Holland also claims that the defendants retaliated against him for

opposing that scheme and filing a discrimination charge with the Ohio Civil Rights Commission.

Finally, he alleges that defendants’ conduct interfered with his then-current and prospective

business opportunities and amounted to intentional infliction of emotional distress.

       Pending is the defendants’ motion for partial judgment on the pleadings. (Doc. 17). For

the reasons that follow, I grant the motion in part with prejudice and in part without prejudice to

the filing of a motion for leave to amend.
                                            Background

        In December, 2012, defendants Mercy Health (Mercy) and St. Vincent’s “hired Dr.

Holland as a staff cardiothoracic surgeon” pursuant to a five-year contract. (Doc. 1 at ¶18). 1

        When his tenure at St. Vincent’s began, in March, 2013, Holland was one of three

cardiovascular surgeons on staff. (Id. at ¶¶27–28). The two other surgeons were James Burdine,

who was white, and Dr. Hashmi. (Id. at ¶28). Because Dr. Burdine was less focused on patients

with heart problems, Holland and Hashmi agreed to split “any patient consults that came through

the hospital . . . evenly.” (Id. at ¶30).

        Holland’s and Hashmi’s relationship was initially cordial, but it soured when Holland

discovered “Hashmi’s glaringly deficient and sub-par surgical results.” (Id. at ¶33).

        According to Holland, those results included Hashmi’s supposed responsibility “for two

consecutive patient deaths [during] identical procedures within a 48 hour time period.” (Id. at

¶35). Holland believes that defendant Andrabi, who was Mercy’s CEO and Senior Vice

President, knew that Hashmi was a bad surgeon but “protected” him because he was a “fellow

Pakistani.” (Id. at ¶33). 2

        Holland brought his concerns about Dr. Hashmi to St. Vincent’s Chiefs of Surgery and

Cardiology, as well as Dr. Burdine. (Id. at ¶36). But “no one wanted to challenge Hashmi and/or


        1
          On paper, the parties’ employment relationship reflected that Holland “entered into an
employment agreement with the Toledo Clinic,” which is not a party to this suit. Toledo Clinic,
in turn, entered into a Service Agreement with St. Vincent’s, under which Toledo Clinic agreed
to provide Dr. Holland’s services to the hospital. (Id. at ¶21). Defendants therefore deny that
they, in fact, employed Holland, but recognize that this issue requires further development of the
record. (Doc. 17 at 9 n.1).
        2
          Holland devotes a great deal of his complaint – at least 33 of the 140 paragraphs in the
“Facts” section – to detailing Hashmi’s alleged inadequacies as a surgeon, Holland’s efforts to
alert his superiors to those deficiencies, and Mercy’s alleged failure to “protect” its patients from
Hashmi. As those allegations have little bearing on my decision, I do not describe them in any
great detail.
                                                  2
Andrabi” because “‘the Pakistanis’ ran . . . St. Vincent’s to the exclusion of others” and “they

were deemed untouchable.” (Id. at ¶¶37–38).

                                   A. Loss of Patient Referrals

       Close on the heels of Holland’s complaint, Hashmi directed hospital staff to give patient

referrals “directly to [him] rather than page them out of the surgeon on call, as was the usual

policy and practice.” (Doc. 1 at ¶40). This resulted in Dr. Holland seeing fewer patients.

       Hashmi also conspired with his brother Raza Hashmi, “a cardiologist who controls a

significant amount of cardiology services at Mercy,” and Ameer Kabour, the head of cardiology,

“to cause business to be provided to [Hashmi] to the exclusion of superior physicians including

Dr. Holland and others not of Pakistani descent.” (Id. at ¶44; see also id. at ¶74 (Hashmi’s

“scheme . . . resulted in another non-Pakistani physician also being denied referrals”)).

       Dr. Burdine reminded Hashmi that he and Holland were to split the referrals evenly, but

“Hashmi continued to . . . direct almost all patient consults directly to himself.” (Id. at ¶41).

Hashmi acted “without fear of reprisal . . . because of his close relationship with Andrabi.” (Id. at

¶42; see also id. at ¶49 (“Hashmi continued to control patient [referrals] . . . with Andrabi

continuing to protect him . . . to the discriminatory exclusion of [Holland] and other non-

Pakistani physicians”)).

       In January, 2014, Dr. Holland met with Tom Arquila, the CEO of St. Vincent’s, and Scott

Porterfield, the CEO of the Toledo Clinic, “to address various issues including quality concerns

pertaining to Hashmi and the skewed referrals.” (Id. at ¶45). Holland does not allege that he told

either Arquila or Porterfield that Hashmi refused to refer patients to Holland because Holland

was white or not of Pakistani origin. (Id.).




                                                  3
        Arquila, who reported directly to Andrabi, responded that if Dr. Holland were unhappy,

“‘they’ would be happy to serve as a reference for him.” (Id. at ¶47). Holland understood this as

a warning that he should stop complaining “or else he would find himself in need of new

employment.” (Id.). Porterfield eventually apologized for “how poorly [Holland] had been

treated by Defendants,” but “took no action to remedy the discrimination.” (Id. at ¶52).

                                       B. Transfer to St. Anne’s

        In July or August, 2014, Holland became the chief cardiothoracic surgeon at a different

Mercy hospital, St. Anne’s. (Doc. 1 at ¶¶54–55). Hashmi tried to prevent the appointment but

was unsuccessful because “‘the Pakistanis’ did not directly control St. Anne’s.” (Id. at ¶57).

        Shortly after Dr. Holland took over at St. Anne’s, he received data from the Society of

Thoracic Surgeons showing, essentially, that Dr. Hashmi’s patients died at a much higher rate

than either Holland’s or the national average. (Id. at ¶¶62–68). Nevertheless, “Hashmi continued

to receive a majority of the cardiothoracic cases” at Mercy “while Dr. Holland and another non-

Pakistani physician were . . . being frozen out[.]” (Id. at ¶69).

                                           C. Contract Talks

        In May, 2015, Porterfield told Holland that “Arquila intended to renew [his] contract

upon its expiration in 2017.” (Doc. 1 at ¶71).

        According to Holland, however, Hashmi and Andrabi continued their scheme to deprive

him of patient referrals so that, “when it came time to renew [the contract], there would not be

sufficient work to justify it[.]” (Id. at ¶75).

        For one thing, in September, 2016, Hashmi and Andrabi caused Mercy to hire, over

Holland’s objection, Dr. Sulaiman Hasan, “a Pakistani cardiothoracic surgeon” who had

“attended the same medical school in Pakistan” as Hashmi and Andrabi. (Id. at ¶¶76–78, 80). For



                                                   4
another, Mercy continued to allow Hashmi to “control the assignment of [patient] referrals . . .

despite his incomprehensibly high mortality statistics[.]” (Id. at ¶81).

       In November, 2016, some two months after Hasan’s hiring, Arquila advised Toledo

Clinic that it “inten[ded] to terminate [Dr. Holland’s] Service Agreement, without cause,

effective February 28, 2017.” (Id. at ¶82).

       These issues notwithstanding, Holland and Mercy began, in January, 2017, to negotiate

the terms of a “call agreement.” Under this agreement, Holland would act as “a back up surgeon

[who was] available to perform surgeries [when] the primary surgeon [wa]s not available.”

(Doc. 1 at ¶¶89–90).

       However, the “[d]efendants demanded that Dr. Holland reduce his income from roughly

$730,000 per year to $120,000 per year” (id. at ¶91), and the parties never executed this contract.

                            D. Charge, Retaliation, and Resignation

       Holland filed a discrimination charge with the Ohio Civil Rights Commission (OCRC) on

February 25, 2017. (Doc. 1 at ¶97; Doc. 17–1). When Andrabi learned of the charge a few days

later, he retaliated against Holland by: 1) “caus[ing] Dr. Holland’s surgical first assistant to be

stripped from him”; and 2) causing “the call agreement not to be signed.” (Doc. 1 at ¶¶104–07).

       During a meeting several weeks later with the CEO of St. Anne’s, Holland “was advised

that Arquila refused to sign the call agreement specifically because [he] had filed a charge of

discrimination against Defendants.” (Id. at ¶111). He also learned that “his medical director

position was not being continued.” (Id. at ¶112).

       While meeting with Porterfield in May, 2017, Holland also discovered that: 1) “his

quality was irrelevant to determining who obtained referrals”; 2) “certain individuals associated

with Defendants wanted to offer him a contract, but . . . were prohibited because of his



                                                  5
discrimination [charge]”; 3) Arquila was responsible for revoking the call agreement; and 4) the

defendants would not offer him a new contract unless he agreed to arbitrate or mediate his

claims. (Id. at ¶¶120–23).

       Sometime in July, 2017, Holland brought his allegations of discrimination and Hashmi’s

malpractice to the interim CEO of Mercy. The company responded by having its attorney,

Thomas Wienceck (who represents the defendants in this litigation), “dissuade” Holland from

pursuing his discrimination complaints. (Id. at ¶¶127–28). Wienceck did this by “defaming”

Holland, “threatening to sue” him, and “demanding that Dr. Holland take action that would be

inconsistent with the Hippocratic Oath[.]” (Id. at ¶133).

       Holland resigned in December, 2017, because “Defendants thwarted his ability to

properly practice medicine.” (Id. at ¶140). He filed this suit in March, 2018.

                                       Standard of Review

       “After the pleadings are closed – but early enough not to delay trial – a party may move

for judgment on the pleadings.” Fed. R. Civ. P. 12(c).

       In reviewing a Rule 12(c) motion, “all well-pleaded material allegations of the pleadings

of the opposing party must be taken as true, and the motion may be granted only if the moving

party is nevertheless clearly entitled to judgment as a matter of law.” Hindel v. Husted, 875 F.3d

344, 346 (6th Cir. 2017) (internal brackets and quotation marks omitted).

                                            Discussion

       The defendants have moved for judgment on the pleadings as to all of Holland’s claims

except the state and federal claims of national-origin discrimination, and a retaliation claim based

on Holland’s filing of an OCRC charge, against Mercy and St. Vincent’s. (Doc. 17 at 1).




                                                 6
                    A. Race Discrimination Under Title VII and Ohio Law

       Title VII makes it “unlawful . . . to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual’s race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1).

       In Count I of the complaint, Holland alleges that “Defendants’ conduct described [in the

complaint] constitutes . . . racial discrimination in violation of Title VII. (Doc. 1 at ¶142). He

makes similar allegations in Count VI, which invokes Ohio’s analogue to Title VII, O.R.C.

§ 4112.01, et seq. (Doc. 1 at ¶¶186–90).

       Defendants argue that Holland has not plausibly alleged that his race was a motivating

factor in the adverse employment actions at issue. (Doc. 28 at 7). Rather, defendants contend that

the substance of the complaint establishes “Dr. Holland’s belief that he was treated unfairly

because he is not of Pakistani national origin,” not because he is white. (Doc. 17 at 12). On this

score defendants observe that Holland’s lengthy and detailed 214-paragraph complaint refers just

twice to his race. (Doc. 1 at ¶¶163–64).

       In response, Holland argues that he pleaded “numerous facts that establish he was

discriminated against because of his race and/or national origin.” (Doc. 21 at 9–10).

       To support that contention, he points to allegations that he is “white and/or white

American,” while Hashmi and Andrabi are “Pakistani” and “not white” or “white American.”

(Id. at 10). Holland then cites other paragraphs of his complaint that supposedly “substantiate his

claims that Andrabi, Hashmi and other Pakistanis . . . participated in discriminatory conduct

towards he [sic] and other white people or white Americans.” (Id.) (citing ¶¶37–38, 41–50, 64–

69, and 75–82 of the complaint).




                                                  7
       I agree that Holland has not alleged a plausible race-discrimination claim. To the

contrary, the complaint repeatedly alleges that Hashmi and Andrabi, as the Pakistanis who “ran”

St. Vincent’s, discriminated against Holland because he was not of Pakistani origin. The

complaint charges, for example, that:

   x   “it was openly discussed at . . . St. Vincent that ‘the Pakistanis’ ran . . . St. Vincent’s to
       the exclusion of others” (Doc. 1 at ¶38).

   x   the defendants conspired “to cause business to be provided to [Hashmi] to the exclusion
       of superior physicians including Dr. Holland and others not of Pakistani descent.” (Id. at
       ¶44).

   x   Andrabi protected Hashmi from management “to the discriminatory exclusion of Dr.
       Holland and other non-Pakistani physicians.” (Id. at ¶49).

   x   Andrabi and Hashmi’s scheme “resulted in another non-Pakistani physician also being
       denied referrals.” (Id. at ¶74).

       In contrast, there are no allegations that Holland’s race similarly motivated Hashmi,

Andrabi, or the entity defendants to discriminate against him.

       Moving away from the allegations in the complaint, Holland relies on Equal Employment

Opportunity Commission enforcement guidelines for the proposition that “national origin

discrimination often overlaps with” racial discrimination “because a national origin group may

be associated with a particular race.” (Doc. 21 at 8)

       But that principle has no application here.

       As my colleague, District Judge Sara Lioi, explained in Burrage v. Fedex Freight, Inc.,

2012 WL 6732005, *4 n.2 (N.D. Ohio 2012), this theory applies “where an employee is subject

to discrimination but, due to overlap between race and ethnicity, the employee cannot determine

whether it is his membership in a racial category versus his national origin that is the impetus for

the discrimination.”



                                                  8
       Holland’s complaint, however, makes clear that it was his national origin, not his race,

that was the impetus for the alleged discrimination.

       Finally, and for essentially the same reason, there is no merit to Holland’s contention that

he was a victim of “‘intersectional discrimination’ that occurs when a person is discriminated

against because of the combination of two or more protected bases[.]” (Doc. 21 at 9).

       There is simply no hint in the complaint that Hashmi, Andrabi, and the Mercy defendants

discriminated against Holland because he was both white and not from Pakistan, as opposed to

being non-Pakistani. Cf. Burrage, supra, 2012 WL 6732005 at *4 (“[R]ace and national origin

discrimination are ideologically distinct under Title VII.”) (internal quotation marks omitted).

       For these reasons, and because courts apply the same legal standards to Title VII and

§ 4112 claims, Colston v. Cleveland Pub. Library, 522 F. App’x 332, 336 (6th Cir. 2013),

defendants are entitled to judgment as a matter of law on the race-discrimination claims in

Counts I and VI.

                                  B. Hostile Work Environment

       Title VII also protects employees “from a workplace that is permeated with

discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive working environment.” Daniels v.

Pike Cnty. Comm’rs, 706 F. App’x 281, 287 (6th Cir. 2017).

       To make out a hostile-work-environment claim, the plaintiff must establish that “(1) [he]

belongs to a protected class; (2) [he] was subject to unwelcome harassment; (3) the harassment

was based on [race or national origin]; (4) the harassment affected a term, condition or privilege

of employment; and (5) the defendant knew or should have known about the harassment and

failed to take action.” Phillips v. UAW Int’l, 854 F.3d 323, 327 (6th Cir. 2017).



                                                  9
       Whether a hostile-work-environment claim is plausible depends on “the totality of the

circumstances, including the frequency of the discriminatory conduct; its severity; whether it was

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interfered with an employee’s performance.” Smith v. Rock-Tenn Servs., Inc., 813 F.3d 298, 309

(6th Cir. 2016) (internal quotation marks and bracket omitted).

       The Sixth Circuit “has established a relatively high bar for what amounts to actionable

discriminatory conduct under a hostile work environment theory.” Phillips, supra, 854 F.3d at

328.

       Defendants argue that Holland’s claim is implausible because it comprises a series of

“discrete acts of alleged discrimination,” rather than longstanding or widespread harassment

based on his race or national origin. To support this argument, defendants rely on Hunter v. Sec’y

of U.S. Army, 565 F.3d 986 (6th Cir. 2009).

       The plaintiff in that case brought a Title VII claim based on “the repeated denial of

promotion and training opportunities” over a thirteen-year period. Id. at 992. Although plaintiff

styled the claim as one involving a hostile work environment, the Circuit held that “[t]he failure

to promote an employee or select him for a training program is a discrete act that cannot alone

amount to a hostile work environment.” Id. at 994. Rather, such claims must “involve repeated

conduct,” and they require the plaintiff to produce evidence that “the workplace is permeated

with discriminatory intimidation[,]” something that the plaintiff had not done. Id.

       Dr. Holland argues that his claim is plausible because it rests on “a long term scheme

beginning in 2013 and executed over several years . . . to direct referrals based on race and/or

national origin[.]” (Doc. 21 at 15). According to Holland, this scheme “occurred over time – and

not on any particular day, but instead on every day[.]” (Id.) (emphasis in original).



                                                 10
       Even accepting Holland’s allegations as true, they do not state a plausible hostile-work-

environment claim.

       Hostile-work-environment claims involve severe and/or longstanding harassment of the

plaintiff that does not necessarily result in “economic or tangible discrimination” – a demotion,

for example, or reduced salary or responsibilities – but is nevertheless sufficiently “pervasive to

alter the conditions of the victim’s employment[.]” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21

(1993). Stated another way, while the plaintiff retains his or her title, salary, and job duties, the

harassment he or she experiences is so intense or widespread to alter, on a de facto basis, the

terms and conditions of his or her employment.

       Holland’s claim does not fit within this rubric, however, because he does not allege

severe or pervasive harassment that characterizes hostile-work-environment claims.

       Rather, Holland’s claim comprises discrete instances of economic or tangible

discrimination: the loss of patient referrals and his status as St. Anne’s medical director, the

termination or non-renewal of two contracts, and the stripping of his surgical assistant. This kind

of conduct is actionable on its own and, indeed, forms the basis for Holland’s discrimination

claims in Counts I and VI. But Holland cannot aggregate these adverse employment actions into

a claim of race- or national-origin-based harassment. See Hunter, supra, 565 F.3d at 994.

       In any event, even viewing Holland’s claim as a traditional harassment claim, it does not

clear the “relatively high bar” that the Sixth Circuit has erected. Phillips, supra, 854 F.3d at 328.

       Holland has alleged that the defendants deprived him of business, interfered with the

renewal of his contract, prevented him from obtaining a new contract, and made it harder for him

to do his job (without a surgical assistant). But all of these incidents occurred over a nearly five-




                                                  11
year period, none of the defendants used derogatory or offensive language with him, and no one

“physically threaten[ed]” him. Smith, supra, 813 F.3d at 309.

       This is not the kind of conduct that amounts to a hostile work environment under Sixth

Circuit precedent. E.g., Smith, supra, 813 F.3d at 310 (affirming jury verdict for plaintiff where

coworker inappropriately touched plaintiff three times within “a few months”); Phillips, supra,

854 F.3d at 328 (four racially motivated comments, and a supervisor’s rejection of complaints

from subordinates because the subordinates were African-American employees, amounted to “a

handful of offensive comments and an offensive meeting over a two-year period,” not a hostile

work environment); Clay v. United Parcel Serv., Inc., 501 F.3d 695, 707–08 (6th Cir. 2007)

(claim based on fifteen racially-motivated comments and further instances of disparate treatment

over two-year period involved isolated rather than widespread incidents).

       Holland tries to explain away the absence of the more traditional types of harassment by

pointing out that he worked in the supposedly refined corridors of a hospital, rather than “a bar or

garage or some other place where discrimination often takes the form of crude jokes and

bullying.” (Doc. 21 at 16). But the defect in Holland’s claim is not the locus of his employment;

it is that the claim consists only of discrete instances of tangible or economic discrimination,

rather than widespread harassment.

       Finally, to the extent that Holland’s claim rests on his “being caused significant

despair . . . because patients were needlessly dying” (id. at 17), there are no allegations that the

defendants allowed patients to die and forced Holland to witness this because Holland was not

white or Pakistani

       For these reasons, defendants are entitled to judgment as a matter of law on the

harassment claims in Counts I and VI.



                                                  12
                                          C. Retaliation

       Title VII also forbids employers to retaliate against an employee “because he has

opposed any practice made an unlawful employment practice” by Title VII. 42 U.S.C. § 2000e-

3(a). Ohio law likewise prohibits retaliatory employment practices. See O.R.C. § 4112.02(1).

       To make out a prima facie case of retaliation, the plaintiff must establish that “(1) [he]

engaged in activity protected under Title VII; (2) the exercise of plaintiff’s protected rights was

known to the defendant; (3) the defendant subsequently took an adverse employment action

against the employee[;] and (4) there was a causal connection between the protected activity and

the adverse employment action[.]” DePalma v. Sec’y of Air Force, --- F. App’x ----, 2018 WL

5304814, *6 (6th Cir. 2018) (Title VII); Coch v. Gem Indus., 2005-Ohio-3045, ¶27 (Ohio App.

2005) (Ohio law).

       Defendants challenge Holland’s retaliation claim on the ground that he did not engage in

protected “opposition” activity. According to the defense, Holland never complained about

discrimination that violated Title VII. (Doc. 17 at 20). Rather, Holland complained “only about

the quality of Dr. Hashmi’s work and the alleged inequity of patient consults to him and Dr.

Hashmi.” (Id.).

       In response, Holland contends that he “pled numerous instances of retaliation, including

in direct response to his opposition activity.” (Doc. 21 at 19). He cites paragraphs 33–44, 71–76,

and 82–84 of the complaint to establish that he “opposed the discriminatory practice in 2014”

and “opposed the discriminatory hiring of Dr. Hasan,” in July or August, 2014. (Id.).

       “Protected activity refers to opposing any practice made unlawful under Title VII,” Scott

v. Potter, 182 F. App’x 521, 524 (6th Cir. 2006), and the statute “does not restrict the manner or




                                                 13
means by which an employee may oppose an unlawful employment practice.” Yazdian v.

ConMed Endoscopic Techs., Inc., 793 F.3d 634 (6th Cir. 2015).

       But the plaintiff must have “communicated a demand that a supervisor cease activity

made unlawful by Title VII.” Crawford v. Chipotle Mexican Grill, 2017 WL 4270504, *6 (S.D.

Ohio 2017). If the plaintiff makes only “a vague charge of discrimination,” however, he does not

engage in protected activity. Id.

       Here, Holland failed to allege that he complained about illegal race or national-origin

discrimination.

       Rather, the complaint alleges that “he raised his concerns about the[ patient] deaths” that

Hashmi allegedly caused. (Doc. 1 at ¶36; see also id. at ¶45 (meeting with supervisors to

“address various issues including quality concerns pertaining to Hashmi and the skewed

referrals”)). Nowhere does Holland say that he told his superiors that he believed the skewed

referrals or Dr. Hasan’s hiring were forms of discrimination. (Id. at ¶79) (alleging that Holland

opposed Hasan’s hiring, but not specifying the basis for the opposition).

       Accordingly, defendants are entitled to judgment as a matter of law on the opposition

claims in Counts II and VI.

                              D. Hashmi’s and Andrabi’s Liability
                              Under Title VII and O.R.C. § 4112.01

       Dr. Holland purports to bring his Title VII claims directly against Hashmi and Andrabi,

in addition to the entity defendants. (Doc. 1 at ¶¶8, 141–58).

       These claims fail as a matter of law, however, because Title VII makes only “employers,”

rather than individual employees, liable, and there are no allegations that Hashmi and Andrabi

were Holland’s employers. Wathen v. Gen. Elec. Co., 115 F.3d 400, 404 (6th Cir. 1997).




                                                14
       But individuals may be liable for employment discrimination under Ohio law, provided

that they qualify as “supervisors” or “managers.” Genaro v. Cent. Transp., Inc., 84 Ohio St. 3d

293, syll. ¶1 (1999).

       “Although the Ohio Supreme Court has not defined ‘supervisor’ for the purposes of

Chapter 4112 liability,” district courts within our Circuit have relied on Vance v. Ball State

Univ., 570 U.S. 421 (2013) – which defines a “supervisor” for purposes of Title VII harassment

claims – “to determine whether an individual constituted a supervisor[.]” Ault v. Oberlin Coll.,

2014 WL 4245991, *12 (N.D. Ohio 2014) (Vecchiarelli, J.), aff’d in part and rev’d in part on

other grounds, 620 F. App’x 395 (6th Cir. 2015).

       The parties here cite Vance in their briefs, so I will assume that it controls.

       Under Vance, supra, 570 U.S. at 424, 431, a “supervisor” is “empowered by the

employer to take tangible employment actions against the victim,” which means “to effect a

significant change in employment status, such as hiring, firing, failing to promote, reassignment

with significantly different responsibilities, or a decision causing a significant change in

benefits.”

       Defendants argue that the individual-capacity claims are implausible because Holland did

not allege that Hashmi and Andrabi “had the authority to take tangible employment actions

against him.” (Doc. 28 at 16). Rather, defendants contend that the complaint establishes that

Holland’s supervisors were Arquila, the CEO of St. Vincent’s – who cancelled the Service

Agreement, terminated his position as St. Anne’s Medical Director, and “pulled” the call

agreement – and a Dr. Phillips, to whom Holland admittedly “reported.” (Doc. 1 at ¶24.e).




                                                 15
       Dr. Holland responds that he plausibly alleged that “Andrabi was running the show as

‘the’ supervisor and manager, as he was Mercy’s CEO and Senior Vice President.” (Doc. 21 at

28).

       Holland points out that he alleged that Andrabi “had supervisory control of Holland’s

direct supervisor, Arquila,” which created a workplace where “Andrabi could issue an order

resulting in a material change in [Holland’s] employment.” (Id.). Finally, he argues that the

complaint establishes that Hashmi “exercised his power to Dr. Holland’s great financial

detriment.” (Id.).

       I disagree and hold that neither Hashmi nor Andrabi qualifies as a supervisor or manager.

       Most importantly, there are no non-conclusory allegations that either defendant could

fire, demote, or reassign Holland or cause a significant change in his benefits. To the contrary,

the complaint establishes that it was Arquila who had these powers.

       Furthermore, the bare fact that Andrabi was Mercy’s CEO does not yield a plausible

inference that he “had supervisory and managerial control” over Holland. (Doc. 21 at 28).

Without knowing more about Andrabi’s actual power over Mercy’s workforce, and with no

allegations in the complaint that he ever “effect[ed] a significant change in [Holland’s]

employment status,” only by speculating could I conclude that Mercy empowered him to do so.

Vance, supra, 570 U.S. at 431.

       Finally, that Hashmi allegedly deprived Holland of referrals is not sufficient to make him

a supervisor. The complaint tends to show that Holland and Hashmi were peers. (Doc. 1 at ¶¶29–

31). When Hashmi first tried to interfere with Holland’s referrals, Dr. Burdine, the third

cardiothoracic surgeon in the practice group, upbraided him. (Id. at ¶41). Nowhere does Holland




                                                16
allege that Hashmi could have fired him, reassigned him to another role, or otherwise take

tangible employment action against him.

       For these reasons, Hashmi and Andrabi are entitled to judgment as a matter of law on the

individual-capacity claims in Count VI.

                                          E. Section 1981

       The Civil Rights Act of 1866 provides that “[a]ll persons within the jurisdiction of the

United States shall have the same right in every State and Territory to make and enforce

contracts[.]” 42 U.S.C. § 1981.

       “To state a claim under § 1981, a plaintiff must plead . . . that he belongs to an

identifiable class of persons who are subject to discrimination based on their race and that the

defendant intended to discriminate against him on the basis of race.” Moniz v. Cox, 512 F. App’x

495, 500 (6th Cir. 2013) (internal quotation marks omitted).

       Dr. Holland invokes § 1981 in Count III of the complaint, where he alleges that the

defendants “took intentional and deliberate acts to interfere with [his] enforcement of his existing

contract, and interfered with his ability to enter into a prospective contract.” (Doc. 1 at ¶162).

Defendants did so, according to Holland, “because he is white and not Pakistani.” (Id. at ¶¶163–

64).

       Defendants argue that this claim is conclusory because “there are no supporting factual

allegations explaining how [Holland’s] race (white) factored into Defendants’ decisions

regarding the Service Agreement or call agreement.” (Doc. 17 at 23).

       Defendants also contend that Holland has not plausibly alleged that they discriminated

against him “‘based on ancestry or ethnic characteristics.’” (Id. at 24) (quoting St. Francis Coll.

v. Al-Khazraji, 481 U.S. 604, 613 (1987)). While defendants recognize that such discrimination



                                                 17
is cognizable under § 1981, they maintain that discrimination against Holland “because he is not

Pakistani is a far cry from discriminating against [him] because of his race as manifested by his

ancestry or ethnic characteristics.” (Id. at 25).

        Holland responds that he “properly pled he was discriminated against because of his race

(white).” (Doc. 21 at 23). He also contends that he “pled specific facts” establishing how “his

race factored into Defendants’” termination of his Service Agreement and the non-execution of

the call agreement. (Id. at 24).

        I disagree and hold that Holland’s § 1981 is conclusory.

        As was true of Holland’s race-discrimination claims under Title VII and Ohio law, there

are no non-conclusory allegations showing that defendants interfered with Holland’s contractual

rights on account of his race. Sam Han v. Univ. of Dayton, 541 F. App’x 622, 626–27 (6th Cir.

2013) (affirming the dismissal of an almost identical § 1981 as impermissibly conclusory).

Rather, the complaint tends to establish that any such interference was owing to Holland not

being of Pakistani extraction. But discrimination based solely on national origin is not actionable

under § 1981. St. Francis Coll., supra, 481 U.S. at 613.

        Nor does the complaint provide a plausible basis – or, indeed, any basis – for concluding

that Holland’s ancestry or ethnic characteristics motivated the defendants’ behavior. The

complaint is silent as to Dr. Holland’s ancestry and ethnic characteristics.

        For these reasons, defendants are entitled to judgment as a matter of law on the § 1981

claim in Count III.

                                      F. Tortious Interference

        Under Ohio law, the elements of tortious interference with contract are: 1) the existence

of a contract; 2) the defendants’ knowledge of the contract; 3) the defendant’s intentional



                                                    18
procurement of the contract’s breach; 4) lack of justification; and 5) damages. Wylie & Sons

Landscaping, LLC v. FedEx Ground Package Sys., Inc., 696 F. App’x 717, 723 (6th Cir. 2017).

       The elements of tortious interference with business relations are the same, except that the

third element requires the plaintiff to prove that “the wrongdoer intentionally and improperly

acted to prevent a contract formation, procure a contractual breach, or terminate a business

relationship.” Office Depot, Inc. v. Impact Office Prods., LLC, 821 F. Supp. 2d 912, 924 (N.D.

Ohio 2011) (Oliver, J.).

       In Count IV of the complaint, Holland alleges that the defendants “intentionally procured

the breach” of his “existing contract with Toledo Clinic.” (Doc. 1 at ¶¶170, 172). Count V

alleges that the defendants similarly “interfered” with Holland’s “business relationship with

Toledo Clinic” and “caus[ed] a breach and/or termination of that relationship, and prevent[ed] it

from being properly continued.” (Id. at ¶¶179, 181).

       Defendants argue that these claims are implausible, the former because it does not allege

“how Dr. Holland’s employment agreement with the Toledo Clinic was breached” or “how the

Defendants procured the alleged breach[,]” and the latter because Holland failed to allege “how

Defendants interfered with or caused the alleged breach of [his] Toledo Clinic employment

agreement[.]” (Doc. 17 at 27–28).

       Dr. Holland’s opposition brief shifts the focus from his contract and business relationship

with Toledo Clinic to the Service Agreement, under which Toledo Clinic provided Holland’s

services to the Mercy defendants. (Doc. 21 at 25). He contends that the defendants procured the

breach of this contract, and interfered with its renewal, by scheming to deny him patient

referrals. (Id. at 25). Regarding the business-opportunities claim, Holland argues that the

defendants “caus[ed his] call agreement not to be executed.” (Id. at 26).



                                                19
        I agree with the defendants that Holland has not stated a plausible claim of tortious

interference with contract or business relations.

        Indeed, his opposition brief does not even address the plausibility of those claims vis-à-

vis his contract with Toledo Clinic. Holland instead attempts to amend his complaint via his

opposition brief, where he argues that the defendants interfered with a different contract, the

Service Agreement between Toledo Clinic and Mercy. I will not consider those arguments here,

because a party may not use an opposition brief to amend its complaint. Brown v. Whirlpool

Corp., 996 F. Supp. 2d 623, 645 (N.D. Ohio 2014) (Carr, J.).

        For these reasons, defendants are entitled to judgment as a matter of law on the claims in

Counts IV and V.

                                     G. Whistleblower Statute

        Ohio’s whistleblower statute, O.R.C. § 4113.52, creates a “procedure for an employee to

follow if the employee becomes aware of a violation of any state or federal statute, ordinance or

regulation, work rule or company policy, that the employee reasonably believes is a criminal

offense, or is likely to cause an imminent risk of physical harm to persons or a hazard to public

health or safety, or is a felony.” Keehan v. Certech, Inc., 2015 WL 8483179, *3 (N.D. Ohio

2015) (Lioi, J.).

        The statute requires the employee to “orally notify the employee’s supervisor . . . of the

violation and subsequently . . . file with that supervisor . . . a written report that provides

sufficient detail to identify and describe the violation.” O.R.C. § 4113.52(A)(1)(a). Within

twenty-four hours, the employer must “notify the employee, in writing, of any effort of the

employer to correct the alleged violation or hazard[.]” Id.




                                                    20
        An employer may not “take any disciplinary or retaliatory action against an employee for

making any report authorized” by the law. O.R.C. § 4113.52(B).

        Holland alleges that defendants violated the whistleblower statute in two ways.

        First, he claims that, after he alerted his superiors that Hashmi and Andrabi “recklessly

caused” the deaths of “numerous patient[s],” the defendants “repeatedly failed to provide . . .

written notice” of their efforts to correct the issue or, indeed, to take any corrective action at all.

(Doc. 1 at ¶¶198–201, 203).

        Second, he claims that defendants retaliated against him for making such reports by

“withholding salary and/or salary increases, employee benefits, denying Dr. Holland full

employment, reducing Dr. Holland’s pay and/or position and taken [sic] other action designed to

interfere with Dr. Holland’s ability to practice medicine, including interference with his

referrals.” (Id. at ¶205).

                                            1. Timeliness

        Whistleblower claims are subject to a 180-day statute of limitations that runs from “the

date the disciplinary or retaliatory action was taken.” O.R.C. § 4113.52(D).

        Defendants argue that Holland failed to file his claim within 180 days of the last

retaliatory adverse employment action. (Doc. 17 at 29). They note that Holland alleges he was

“constructively discharged” on November 28, 2016, and that he was “terminated” on March 17,

2017. (Id.) (citing Doc. 1 at ¶¶82–82, 109, 111–13). Because Holland did not sue until March,

2018, defendants contend the claim is untimely.

        Holland responds that his claim is timely because he filed it within 180 days of his

resignation. (Doc. 21 at 29–30). In the complaint, Holland alleges that he resigned on December




                                                   21
30, 2017 because the defendants had “thwarted his ability to properly practice medicine,

constructively discharging him.” (Doc. 1 at ¶140).

       I agree with Holland that the claim is timely because he brought it within 180 days of his

resignation.

       To be sure, Holland also alleged that certain actions the defendants took amounted to a

constructive discharge or effectively terminated him. But those allegations are legal conclusions

that I need not accept.

       Moreover, a constructive discharge is not complete until the employee resigns. See Green

v. Brennan, --- U.S. ---, 136 S. Ct. 1769, 1780 (2016). For that reason, at least with respect to

federal antidiscrimination law, the statute of limitations for a constructive-discharge claim does

not begin to run until the employee gives notice of his resignation. Id. at 1782.

       Because Holland brought his whistleblower claim within 180 days of his December, 2017

resignation, the claim is timely.

                                       2. Strict Compliance

       “In order for an employee to be afforded protection as a ‘whistleblower,’ such employee

must strictly comply with the dictates of R.C. 4113.52. Failure to do so prevents the employee

from claiming the protections embodied in the statute.” Kulch v. Structural Fibers, Inc., 78

Ohio St. 3d 134, 153 (1997).

       As noted above, the statute requires that, once the employee makes an oral complaint to

his supervisor, he must submit a written report to the same supervisor. Defendants argue that

Holland failed to comply with this requirement. (Doc. 17 at 31–31). According to the complaint,

Holland orally complained about Dr. Hashmi to St. Vincent’s Chiefs of Cardiology and Surgery,




                                                 22
as well as Dr. Burdine and Arquila. However, Holland sent his written reports to different

individuals: St. Anne’s Chief of Cardiology, Andrabi, and an interim CEO named Jeff Dempsey.

       Holland’s opposition brief does not address this argument.

       Rather, Holland tries to shift the focus from the whistleblowing he pleaded in the

complaint – his report that Hashmi and Andrabi had reckless caused numerous patient deaths –

to a different kind of whistleblowing: his filing of an ODRC charge and complaints about

“ongoing discrimination and retaliation. (Doc. 21 at 30–31).

       I decline to consider those arguments here, Brown, supra, 996 F. Supp. 2d at 645, and

hold that Holland did not comply with the whistleblower statute. Haney v. Chrysler Corp., 121

Ohio App. 3d 137, 139 (1997) (employee who made oral report to one supervisor and written

report to a different supervisor did not comply with the statute). Defendants are therefore entitled

to judgment as a matter of law on the claims in Count VII.

                              3. Hashmi’s and Andrabi’s Liability

       Finally, while Holland has brought his whistleblower claim against all defendants, the

statute does not make individuals like Hashmi and Andrabi liable. Keehan v. Korenowski, 2017-

Ohio-7050, ¶¶11–15 (Ohio App. 2017).

                         H. Intentional Infliction of Emotional Distress

       To prevail on a claim of intentional infliction of emotional distress (IIED), the plaintiff

must establish that: 1) the defendant intended to cause emotional distress or knew or should have

known that his actions would result in such distress; 2) the defendant’s conduct was so extreme

and outrageous as to go beyond all possible bounds of decency; 3) the defendant proximately

caused plaintiff’s psychic injury; and 4) the plaintiff’s mental anguish is serious and of such a




                                                 23
degree that no reasonable person could be expected to endure it. Retuerto v. Berea Moving

Storage & Logistics, 2015-Ohio-2404, ¶64 (Ohio App. 2015).

         Holland bases his IIED claim on “the discrimination and retaliation [that he] sustained.”

(Doc. 21 at 33). He also relies on having to “watch the repeated deaths and carnage” of patients

at the Mercy hospitals, which he attributes to Hashmi’s inadequacies as a surgeon and Andrabi

and Mercy’s cover-up efforts. (Id.).

         Defendants argue that this conduct is not sufficiently outrageous to support an IIED

claim.

         Regarding the alleged workplace discrimination and retaliation, defendants argue that this

behavior “is not even criminal, let alone worse than criminal” (Doc. 17 at 35), a standard the

Ohio Supreme Court adopted in Yeager v. Local Union 20, 6 Ohio St. 3d 369, 374–75 (1983).

         As for Holland having to witness and cope with patient deaths, defendants argue that

such conduct cannot form the basis of an IIED claim. Relying on Arnold v. Wilder, 657 F.3d 353

(6th Cir. 2011), defendants maintain that intentional conducted directed at a third party – here,

the patients whose deaths flowed from Hashmi’s malpractice and Andrabi’s cover-up efforts –

cannot support an IIED claim. Rather, the claim must rest on intentional conduct directed at the

plaintiff.

         I agree with the defendants on both fronts.

         First, if Holland were correct that workplace discrimination and retaliation could also

support an IIED claim, every Title VII case would also be a state-law tort case. That is not

correct, however, given that IIED claims must involve conduct that is worse than criminal.

         Second, I agree that the allegations regarding patient deaths at the Mercy hospitals do not

support the IIED claim. Ohio has not adopted § 46(2) of the Restatement (Second) of the Law of



                                                 24
Torts, which creates, in limited circumstances that would not apply to Holland in any event, a

cause of action where the plaintiff witnesses extreme conduct “directed at a third person.”

Because the complaint does not allege that the defendants caused or allowed the patient deaths

for the purpose of inflicting injuries on Holland, his claim is implausible.

       Defendants are therefore entitled to judgment as a matter of law on the IIED claim in

Count VIII.

                                        I. Leave to Amend

       Holland’s opposition brief requests leave to amend his complaint to cure any “technical

deficiency” I might find in the complaint. (Doc. 21 at 35).

       “A party seeking leave to amend must file a motion stating its grounds for amending the

complaint with particularity. A bare request for leave in an opposition to a motion to dismiss –

without any indication of the particular grounds on which amendment is sought – does not

constitute such a motion.” Brown, supra, 996 F. Supp. 2d at 647–48.

       As in Brown, supra, here I also “decline to predetermine, in the absence of a proper

motion and proposed complaint, whether leave to amend should be given. That decision must

await the filing, if any, of an appropriate motion and proposed amended complaint.” Id. at 648.

                                            Conclusion

       It is, therefore

       ORDERED THAT:

       1.      Defendants’ motion for judgment on the pleadings (Doc. 17) be, and the same

               hereby is, granted: (A) with prejudice as to the Title VII claims and Ohio

               whistleblower claims against defendants Hashmi and Andrabi in their individual




                                                 25
       capacities; and (B) as to all other claims, without prejudice to plaintiff’s filing of a

       motion for leave to amend and a proposed amended complaint.

2.     Motion for leave to amend and proposed amended complaint, if any, due

       December 11, 2018; opposition due January 8, 2019; and reply brief due January

       18, 2019. The parties’ principal briefs may not exceed twenty pages, and

       plaintiff’s reply may not exceed ten pages.

3.     Leave granted to plaintiff to file motion for leave to amend and proposed

       amended complaint under seal.

4.     If no motion for leave to amend and proposed amended complaint are filed, this

       order will be converted to a grant of the defendants’ motion with prejudice as to

       all claims against all defendants discussed herein.

So ordered.

                                                       /s/ James G. Carr
                                                       Sr. U.S. District Judge




                                         26
